In a proceeding pursuant to Family Court Act article 6 for grandparent visitation, the maternal grandmother appeals from an order of the Family Court, Kings County (Silber, J.), dated January 19, 2005, which, without a hearing, dismissed her petition.
Ordered that the appeal is dismissed as academic in light of our determination of the appeal from an order of the Family Court, Queens County, dated December 16, 2003 (Matter of Fletcher v Fletcher; 29 AD3d 908 [2006] [decided herewith]). Mastro, J.P., Rivera, Skelos and Covello, JJ., concur.